DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 5, 10-12, 15-16, and 21-22 are allowable.  These claims are drawn to the elected Species III, Figures 8 and 9 listed in the Requirement for Restriction/Election filed on 12/15/2020. There are no generic claims to all of the species, and previously withdrawn claims drawn to non-elected species have been canceled by Applicant.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Pabitra Chakrabarti on 06/17/2021.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 5:  in line 2 “inboard wall portion” has been changed to – radially inboard wall portion --.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the amendment filed 6/17/2021 along with this Examiner’s amendment have overcome the objections and rejections of the Non-final rejection filed 3/18/2021. Applicant added the allowable subject matter of claims 9 and 20 listed in the Non-final rejection under Allowable Subject Matter into the independent claims in the amendment filed 6/17/2021 and further clarified the claims per discussions and proposed amendments at the interview on 5/11/2021. As also discussed at the interview on 5/11/2021 the drawing objection has been withdrawn in light of specification para. 57 and Figs. 1 and 2. 
The prior art of record does not show nor fairly render obvious the combination set forth in the currently amended independent claims 1 and 12; in particular:
“wherein the fairing extends at a second oblique angle to the central axis so as to cross at least a portion of a forward projection of the inlet flow area of one of the first one of the peripheral walls and the second one of the peripheral walls.”
The prior art of record do not separately teach or teach in an obvious combination the above claim limitations along with the other limitations in the independent claims. In prior art Ekstedt, Schilling or Kastl, a fairing does not extend at an oblique angle and cross a portion of the inlet area of one of the premixers adjacent to  and connected by the fairing and it would not be obvious to add this feature to any of the prior art premixers to have the fairing partially obstruct the flow into an adjacent premixer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.H./Examiner, Art Unit 3741                                                                                                                                                                                                        

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741